DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims are 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Potrebic et al. (US 2010/0162292) provides a teaching for sending, by a processing system including a processor, and to a client device via a network, an initial list of formats associated with a media content item ([0029], “The EPG data 116 may be obtained from an EPG database for broadcast to the client 104.” [0052], “The access module 130 is illustrated as processing EPG data 116 that was received from the head end 102 in FIG. 1.” Figs. 3-5), and receiving, by the processing system, and from the client device, a first selection of a first format for presentation of the media content item ([0038], “Thus in this instance the user is automatically provided access to high-definition channels, which may be provided even in an instance in which the user requests a standard-definition channel (e.g., by redirecting), further discussion of which may be found in relation to FIG. 6.” [0052]-[0054], Figs. 3-5).
Hayashi et al. (US 2010/0199301) teaches responsive to an interruption during a presentation of media content item in a selected format, transmitting the media content item in a new format different from the selected format ([0650], “That is, when a received CNR comes close to the predetermined threshold, for example, the image of an SHD content may be, if not impossible to be displayed, poorly displayed with noise occurring on the screen. … When either one of the received CNRs has fallen below the first threshold, the CPU 6045 displays a small-size window on the screen, and reproduces and displays the HD/SD content (i.e., the lower-layer AV stream) in the small-size window. The CPU 6045 also displays a message that the reception is poor, and also a message for inquiring as to whether or not to reproduce the HD/SD content that is being displayed in the window. If, in response to this, the user performs an operation of selecting the display of the HD/SD content, the decoding of the higher-layer AV stream may be stopped at that time, and the decoding of the lower-layer AV stream may be performed (the window is deleted). If the user does not perform an operation of selecting the display of the HD/SD content, the decoding of the lower-layer AV stream is performed when either one of the received CNRs has fallen below the second threshold. This makes it possible, when the reception condition is starting to deteriorate, to allow the user to select the switch of the reproduction to that of an HD/SD content at an earlier time, and therefore possible to improve the convenience of the reception device.”).
However, it is the examiner’s opinion that the prior art, taken alone or in combination, does not teach the limitations of the claim. Further, the claims are directed to an invention which would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426